Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 1 of 17 PageID #: 496




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
     Plaintiff,                                       )
                                                      )
 v                                                    )   No.4:18 CR 332 RLW
                                                      )
 WILLIAM PETER ANDERSON, a/k/a "Kill                  )
 Bill",                                               )
                                                      )
     Defendant.



                                    GUILTY PLEA AGREEMENT


        Come now the parties and hereby agree, as follows:

1. PARTIES:

        The parties are the defendant   WILLIAM PETER ANDERSON,           represented by defense

counsel MELISSA GOYMERAC, and the United States of America (hereinafter "United States"

or "Govemment"), represented by the Office of the United States Attorney for the Eastern

District of Missouri. This agreement does not, and is not intended to, bind any governmental

office or agency other than the United States Attorney for the Eastern District of Missouri. The

Court is neither aparty to nor bound by this agreement.

2. GUILTY PLEA:

        Pursuant to Rule I I (c)( I )(C), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Distribution of a Controlled Substance, a lesser offense

necessarily included in Count   III of the Second Superseding Indictment, the government    agrees

to move for the dismissal as to the defendant of Counts I, II, and IV at the time of sentencing.

                                                  I
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 2 of 17 PageID #: 497




 Moreover, the United States agrees that no further federal prosecution will be brought in this

 District relative to the defendant's possession or distribution of Fentanyl on April l0 andlor April

 17,2018, or as to his participation in a conspiracy to distribute fentanyl between February 2018

 and the date of entry of this plea (to include any charges relating to the death of C.P.).

        Defendant acknowledges that this disposition confers upon him the benefit of eliminating

 the 2O-year mandatory minimum sentence that would be required        if he were to be convicted of

 Count I of the Indictment. The parties agree that the controlled substance distributed by

 defendant to C.P. was the "but for" cause C.P.'s death. As a result, the plea agreement

 establishes a more serious offense than the "offense of   conviction." Section   IB   1   .2(c) provides,

 "[a] plea agreement (written or made orally on the record) containing    a stipulation that

 specifically establishes the commission of additional offense(s) shall be treated as if the

 defendant had been convicted ofadditional count(s) charging those [sic] offense(s)." Pursuant to

 Section 181.2, the parties agree that the Court should apply the guidelines applicable to the more

 serious offense as established herein and admitted under oath by defendant. The parties

 recognize that the maximum possible penalty remains 20 years pursuant to Title 21, United

 States Code, Section   841(bxlXC) and Section I Bl .2, Application Note l.

        Pursuant to Rule 11(c)(l)(C), Federal Rules of Criminal Procedure, the parties

 agree that the defendant's sentence should be 144 months. This agreement shall abide,

 notwithstanding the application or non-application of any particular Sentencing

 Guidelines, including any Guidelines contemplated by this agreement.           If the Court

 informs the parties prior to sentencing that it will reject this agreement or that it intends to

sentence defendant to a sentence not in conformity        with this agreement, then either party


                                                   2
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 3 of 17 PageID #: 498




 may withdraw from the plea agreement and the defendant will have an opportunity to

withdraw his guilty plea pursuant to Rule 11(c)(5).

3. ELEMENTS:

         As to the lesser offense necessarily included in Count III, the defendant admits to

knowingly violating Title 21, United States Code, Section 841(a)(l), and admits there is a factual

 basis for the plea and further    fully understands that the elements of the crime are:

         1.       That on or about    April   5, 2018 within the Eastern District of Missouri, the

                  defendant distributed Fentanyl, a Schedule II controlled substance, and;

         2.       That he did so knowingly and intentionally,

4. FACTS:

         The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to             trial.   These facts may be

considered as relevant conduct pursuant to Section 181.3:

         At approximately 1 :13 a.m. on April 4,2018, the St. Louis County Police and emergency

medical personnel responded to an apartment in the 300 block of Point Return Drive in St. Louis

County, Missouri on a report of an unresponsive male. Upon arrival, responders located C.P.,

who had been discovered outside the apartment unconscious and not breathing. According to

C.P.'s roommate, S.R., he had returned home at approximately I : l0 a.m. and discovered C.P.

 S.R. summoned another subject, Gary Scott Hancock (Hancock), from inside the apartment.l

 S.R. and Hancock moved C.P. into the apartment and attempted to render aid, while also calling

 9l r.



 I Although Hancock's legal first name is "Gary," he goes by his middle name, "Scott."
                                                         J
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 4 of 17 PageID #: 499




          Despite the efforts of emergency medicalpersonnel, C.P. was pronounced deceased. The

Office of the Medical Examiner for St. Louis County conducted a post-mortem examination

upon C.P. and concluded that he died as a result of "Acute Fentanyl and Heroin Intoxication."

          St. Louis County Police interviewed Hancock. Hancock reported that he had been

 staying at the apartment for a few days and had known C.P. for several years. Hancock stated

that on   April   5, 2018, he had acquired a controlled substance from a man who identified himself

as   "Kill Bill." According to Hancock,      he and C.P. believed the substance to be cocaine, but after

 ingesting it, they believed it to be "heroin or fentanyl." Hancock informed investigators that the

controlled substance caused him to lose consciousness for a time.

          Hancock described the      April 5,2018 transaction in which        he had purchased the drugs

 from   "Kill Bill."    He stated that he went, alone, to see "Kill   Bill"   and that   "Kill Bill"   had

provided him the drugs for free. According to Hancock he had met                 "Kill Bill"   at a BP gas

 station near Lucas and Hunt approximately four or five days earlier.             "Kill Bill"   approached him

and asked him      if   he used cocaine. Hancock admitted that he did, and        "Kill Bill"   instructed

 Hancock to follow       him. Hancock followed "Kill Bill" to a second location, where            he provided

Hancock with drugs in a small plastic bag. Hancock reported that               "Kill Bill" was driving a dark

blue or grey Mercedes Benz sport-utility vehicle at the time. Hancock advised investigators that

on   April 5,2018,      he obtained drugs from   "Kill Bill"   again after   "Kill Bill" called him and asked

 him to try some new "stuff'he had.         "Kill Bill" gave him the drugs for free, packaged in a bag

with "white drugs." According to Hancock, "Kill Bill" said he did not know what kind of drugs

were in the bag, but believed it was cocaine. Hancock stated that after he acquired the drugs




                                                        4
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 5 of 17 PageID #: 500




from   "Kill Bill,"   he returned to the apartment where he and C.P. "snorted" the drugs. Hancock

provided investigators with the telephone number that he used to contact      "Kill Bill."

         After Hancock recovered from the adverse side effects of the drugs on April 6, 2018

where the remainder of the drugs from      "Kill Bill" were located. He wanted   C.P. to throw them

away. C.P. denied that he still had the drugs. Hancock told investigators that the last time he

saw the drugs, they were in C.P.'s room on his dresser. During a search of C.P.'s room,

 investigators located a small plastic bag, knotted at the top, in C.P.'s dresser drawer.

Investigators removed the bag and showed it to Hancock. Hancock identified the bag as the

drugs he had acquired from      "Kill Bill."   The substance retrieved from C.P.'s dresser were

 subsequently transported to the St. Louis County Police Department Crime Laboratory for

purposes of laboratory testing. The substance was confirmed to be fentanyl.

         The St. Louis County Police Department subsequently identified       "Kill Bill"   as defendant


 William Peter ANDERSON ("ANDERSON").

         On   April 10,2018, the Federal Bureau of Investigations utilized   an Undercover Officer

(hereinafter o'UC") to purchase a quantity of a controlled substance believed and represented to

be Fentanyl from      William Peter ANDERSON ("ANDERSON"). At approximately 2:15 PM,

UC contacted ANDERSON on his cellular phone (using the telephone number provided by

Hancock) and asked if he could purchase $60.00 (sixty dollars) worth. ANDERSON told UC

that he was "good" and directed UC to a specific location. UC was instructed to call

ANDERSON when he arrived at the location.

         Prior to responding to the designated location, UC was outfitted with a body wire, "kel"

transmitter, which would allow members of the Anti-Gang Unit to audibly monitor the illegal


                                                      5
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 6 of 17 PageID #: 501




 narcotics transaction. UC was provided with $60.00 of U.S. currency from the St. Louis County

buy fund to be used in the purchase of the narcotics. This money was photocopied for later

 identification purposes. Surveillance was also established in the vicinity of the designated

 location.

           Once at the predetermined location, UC conducted a recorded call with ANDERSON,

who advised him to respond to the BP gas station at Kingshighway Blvd. and Natural Bridge

Ave. and wait. ANDERSON then called UC and directed him to an alley located between N.

Taylor Ave. and Camellia Ave off of Kossuth Ave. A short time later, surveillance observed

ANDERSON exit the front door of his residence. ANDERSON was wearing a maroon jacket

with   a   white t-shirt underneath and gray sweatpants. ANDERSON walked off the front porch

and around the south side    ofthe residence to the backyard.

           UC observed ANDERSON emerge in the alleyway and walk to UC's vehicle. UC handed

ANDERSON $60.00 (sixty dollars) of department buy funds (which was previously

photocopied). After receiving the buy money, ANDERSON handed UC a plastic bag containing

a white powder substance believed to be Fentanyl. UC asked      ANDERSON "is this the same shit

as the other    day," to which ANDERSON responded "Yes." Once the transaction was complete,

 UC observed ANDERSON enter a rear yard off the alleyway as he drove away to return to the

 staging location.

           Following the transaction, surveillance officers observed ANDERSON return to his

residence. UC responded to the secure location while under constant surveillance. Once at the

 secure location UC properly marked and packaged the plastic bag containing the white powder




                                                  6
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 7 of 17 PageID #: 502




 substance. Subsequent laboratory tests confirmed that the substance that ANDERSON sold to

 UC was fentanyl.

        On or about    April 16,2018, United     States Magistrate Judge Noelle C. Collins authorized

a search warrant for   ANDERSON'S residence in the 4100 block of Camellia in St. Louis,

 Missouri. In anticipation of the execution of that search warrant, the investigative team utilized

 UC to make another controlled purchase from ANDERSON. Prior to the transaction, UC

contacted ANDERSON by telephone. ANDERSON directed UC to a specific location and

advised UC to call when he was "close." UC did as he was instructed. During the second call,

ANDERSON directed UC to a location in the Walnut Park neighborhood. UC arrived at that

 location, where he/she met with ANDERSON, who was accompanied by a then-unknown male.

ANDERSON exited his vehicle and approached UC's vehicle. ANDERSON handed UC a small

piece of plastic containing a substance believed to be Fentanyl. (UC had advised ANDERSON

that he was seeking to purchase the same substance that he/she had purchased previously). UC

provided ANDERSON with $60 in purchase funds provided by St. Louis County Police for

purposes of the transaction. The money had been photocopied in advance to memorialize the

 serial numbers of the   bills.   Subsequent laboratory tests confirmed that the substance that

ANDERSON sold to UC was fentanyl.

        On   April 17,2018, the Federal Bureau of Investigations executed previously authorized

search warrant at ANDERSON'S residence in the 4100 block of Camellia. ANDERSON was

first observed seated in his blue Mercedes Benz sport-utility vehicle in the alleyway near his

 residence. ANDERSON and another man exited the vehicle and approached the residence at

 which the search warrant was to be executed. Law enforcement officers converged on the


                                                      7
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 8 of 17 PageID #: 503




 residence, causing ANDERSON and others assembled near the residence to                flee. ANDERSON

 disappeared into his residence through the rear door.

          The residence was ultimately surrounded and the occupants were ordered to come

 outside. ANDERSON emerged from the residence as instructed and was taken into custody.

 During the subsequent search of the residence, investigators discovered a .32 caliber revolver,

 loaded with three live rounds; an empty 9 mm 50 round drum magazine; several ounces                  of

 marijuana; multiple cellular telephones; a digital scale consistent with drug distribution, and            a


 quantity of United States currency which included one or more of the photocopied bills that had

 been provided to ANDERSON during the           April 17,2018 controlled       transaction.

          Following his arrest, ANDERSON was transported to the St. Louis County Police

 Department, where he was advised of his Miranda rights. ANDERSON waived his rights and

 agreed to make a statement. In a recorded, interview, ANDERSON first verified his telephone

 number   -   the same telephone number that Hancock had provided to investigators and that UC

 had called to arrange the drug transactions with ANDERSON. ANDERSON did not deny

 selling fentanyl. He admitted that he sold "stuff," but claimed that he had "found           it."   When

 asked to clarify what   "stuff'he meant, ANDERSON            stated,   "fentanyl." According to

 ANDERSON, he had "found" the fentanyl after an unknown person in a red vehicle had thrown

 it out the window while fleeing from police. ANDERSON claimed that he picked up the

 fentanyl out of the road, split it up, and sold   it.   When asked where the rest of the fentanyl was,

 ANDERSON reported that he had sold it all.

          ANDERSON advised detectives that he had been giving out'ofree samples" of the

 fentanyl as a way to "off-load"   it.   He initially claimed that he could not "re-up" his fentanyl


                                                         8
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 9 of 17 PageID #: 504




 supply because he did not have a source of supply. ANDERSON also admitted to having sold

 heroin and crack cocaine in the past.

        Detectives confronted ANDERSON with the fact that they were aware that he had held

 the same job for severalyears. They asked him why he sold drugs if he had       a   job. ANDERSON

 responded that he sold drugs for extra money, so that he could drive a Mercedes Benz.

 ANDERSON later admitted to selling heroin, and claimed that the last time he had sold heroin

 was right before he had "found" the fentanyl.

        ANDERSON told detectives that he had been selling heroin to a person named "Brian,"

 who he had met through a man named "Scott." ANDERSON reported that he had met "Scott" at

 a BP gas station    off Natural Bridge. According to ANDERSON, he had sold heroin to "Scott"

 approximately three times, including one time at a West County apartment. ANDERSON stated

 that when he sold "Scott" drugs at the apartment, "Scott" was alone. ANDERSON confirmed

 that he gave'oScott" a sample of fentanyl for free.

        Telephone toll records and geolocation information confirm that Hancock and

 ANDERSON were in communication on April 5,2018 and that they met in the early morning

 hours of   April   6, 2018 at or near the apartment in which C.P. was found deceased. Similar

 information obtained for C.P.'s cellular telephone suggests that C.P. did not leave the apartment

 between the early morning hours of      April 6,2018 and the time   he was discovered deceased.

 5. STATUTORY PENALTIES:

        The defendant fully understands that the maximum possible penalty provided by law for

the crime to which the defendant is pleading guilty is imprisonment of not more than 20 years, a




                                                    9
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 10 of 17 PageID #: 505




 fine of not more than $1,000,000.00, or both such imprisonment and fine. The Court shall also

 impose a period of supervised release of not less than three years.

 6.   U.S. SENTENCING          GUIDELINES: 2018 MANUAL:

          The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

 and the actual sentencing range is determined by both the Total Offense Level and the Criminal

 History Category. The parties agree that he following are the U.S. Sentencing Guidelines Total

 Offense Level provisions that apply.

          a, Chapter   2 Offense Conduct:

          (1) Base Offense Level: The parties agree that the base offense level is 38, as found in

 Section 2Dl.l(a)(2), because the offense of conviction establishes that death or serious bodily

 injury resulted from the use of the substance. The parties agree that controlled substance

 distributed by defendant and ingested by C.P. was the "but for" cause of C.P.'s death and,

 pursuant to Section I B I .2(c), this Courl should apply the base offense level applicable to a

 distribution resulting in death.

                  (2) Snecific Offense Characteristics:        The parties agree that the following

 Specific Offense Characteristics apply: None.

          b. Chapter 3 Adiustments:
                  (1) Acceptance of Responsibilitv: The parties agree that two levels should          be

 deducted pursuant to Section      3El.l (a), because the defendant    has clearly demonstrated

 acceptance of responsibility and timely notified the government of the defendant's intention to

 plead   guilty. The parties   agree that the defendant's   eligibility for this deduction is based upon

 information presently known. If subsequent to the taking of the guilty plea the government


                                                     10
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 11 of 17 PageID #: 506




 receives new evidence of statements or conduct by the defendant which it believes are

 inconsistent with defendant's eligibility for this deduction, the government may present said

 evidence to the court, and argue that the defendant should not receive all or part ofthe deduction

 pursuant to Section   3El.l, without violating   the plea agreement.

                 (2) Other Adiustments:      The parties agree that the following additional

 adjustmentsapply: None.

        c. Other Adiustment(s) and Disputed Adiustments:                None.

        d. Estimated Total Offense Level:         The parties estimate that the Total Offense Level is

 35. However, the parties agree that the joint recommendation for a sentence of 144 months

 shall abide, notwithstanding the application or non-application of any sentencing guidelines

 as contemplated herein. Should the      Court decline to accept the parties' plea agreement and

 sentence defendant to a term of 144 months, either party shall have the right to         withdraw

 from the plea agreement in accordance with Fed. R. Crim. P. l1(c)(l)(C).

        e. Criminal History: The determination of the defendant's Criminal History Category

 shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

 Presentence Report as to the defendant's criminal history and the applicable category. The

 defendant's criminal history is known to the defendant and is substantially available in the

 Pretrial Services Report.

        f.   Effect of Parties' U.S. Sentencins Guidelines Analvsis: The parties agree that the

 Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

 foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any




                                                     11
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 12 of 17 PageID #: 507




 Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

 the plea agreement.

 7   WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         a. Appeal:    The defendant has been fully apprised by defense counsel of the defendant's

 rights concerning appeal and fully understands the right to appeal the sentence under Title 18,

 United States Code, Section 3742.

                 (1) Non-Sentencins Issues: The parties waive all rights to appeal all non

 jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

 motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

 is pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                 (2) Sentencine Issues:      In the event the Court accepts the plea, and sentences

 defendant to a term   of   144 months, both parties mutually agree to waive their rights to appeal all

 sentencing issues, including any issues relating to the Base Offense Level, the Total Offense

 Level, and the Criminal History Category.

                 b. Habeas Corpus:        The defendant agrees to waive all rights to contest the

 conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

 United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

 assistance of counsel.

                 c. Risht to Records:      The defendant waives all rights, whether asserted directly

 or by a representative, to request from any department or agency of the United States any records

 pertaining to the investigation or prosecution of this case, including any records that may be




                                                     t2
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 13 of 17 PageID #: 508




 sought under the Freedom of Information Acq Title 5, United States Code, Section 522, or the

 Privacy Act, Title 5, United States Code, Section 552(a).

 8. OTHER:

                       a. Disclosures Re[uired by the United     States Probation    Office: The

 defendant agrees to truthfully complete and sign forms as required by the United States

 Probation Office prior to sentencing and consents to the release of these forms and any

 supporting documentation by the United States Probation Office to the govemment.



                       b. Civil or Administrative Actions not Barred: Effect on Other
                       Governmental Agencies :

             Nothing contained herein limits the rights and authority of the United States to take any

 civil, tax, immigration/deportation or administrative action against the defendant.

                       c. Supervised Release: Pursuant to any supervised release term,      the Court   will

 impose standard conditions upon the defendant and may impose special conditions related to the

 crime defendant committed. These conditions will be restrictions on the defendant to which the

 defendant      will   be required to adhere. Violation of the conditions of supervised release resulting

 in revocation may require the defendant to serve a term of imprisonment equal to the length of

 the term of supervised release, but not greater than the term set forth in Title I 8, United States

 Code, Section 3583(e)(3), without credit for the time served after release. The defendant

 understands that parole has been abolished.

                       d. Mandatory Special Assessment:       Pursuant to   Title 18, United States Code,

 Section 3013, the Court is required to impose a mandatory special assessment of $100 per count

 for   a   total of $ 100, which the defendant agrees to pay at the time of sentencing. Money paid by


                                                        13
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 14 of 17 PageID #: 509




 the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

 unpaid mandatory special assessment.

                 e. Possibility of Detention: The defendant may be subject to immediate

 detention pursuant to the provisions of Title 18, United States Code, Section 3143.

                 f.   Fines. Restitution and Costs of Incarceration and Supervision: The Court

 may impose a fine, costs of incarceration and costs of supervision. The defendant agrees that

 any fine imposed by the Court    will   be due and payable immediately.

                 q. Forfeiture:    The defendant knowingly and voluntarily waives any right, title,

 and interest in all items seized by law enforcement officials during the course of their

 investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting

 of title of such items in the United States. The defendant agrees that said items may be disposed

 of by law enforcement officials in any manner.

 9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

         In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

 rights, including but not limited to: the right to plead not guilty to the charges; the right to be

 tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

 suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

 require the government to prove the elements of the offenses charged against the defendant

 beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

 to be protected from compelled self-incrimination;the right attrial to confront and cross-

 examine adverse witnesses; the right to testify and present evidence and the right to compel the




                                                    t4
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 15 of 17 PageID #: 510




 attendance of witnesses. The defendant further understands that by this guilty plea, the

 defendant expressly waives all the rights set forth in this paragraph.

         The defendant fully understands that the defendant has the right to be represented by

 counsel, and ifnecessary, to have the Court appoint counsel at trial and at every other stage     of

 the proceeding. The defendant's counsel has explained these rights and the consequences ofthe

 waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

 will, in fact, occur   and that the only action remaining to be taken in this case is the imposition   of

 the sentence.

         The defendant is fully satisfied with the representation received from defense counsel.

 The defendant has reviewed the government's evidence and discussed the government's case and

 all possible defenses and defense witnesses with defense counsel. Defense counsel has

 completely and satisfactorily explored all areas which the defendant has requested relative to the

 government's case and any defenses.

         The guilty plea could impact defendant's immigration status or result in deportation. In

 particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

 by Title 8, United States Code, Section I l0l(a)(a3), removal or deportation is presumed

 mandatory. Defense counsel has advised the defendant of the possible immigration

 consequences, including deportation, resulting from the plea.

 rO. VOLUNTARY NATURE OF THE                          TY PLEA AND PLEA AGREEMENT:

         This document constitutes the entire agreement between the defendant and the

 government, and no other promises or inducements have been made, directly or indirectly, by

 any agent of the government, including any Department of Justice attorney, concerning any plea



                                                     l5
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 16 of 17 PageID #: 511




 to be entered in this case. In addition, the defendant states that no person has, directly or

 indirectly, threatened or coerced the defendant to do or refrain from doing any.thing in

 connection with any aspect of this case, including entering a plea of guilty.

        The defendant acknowledges having voluntarily entered into both the plea agreement and

 the guilty plea. The defendant further acknowledges that this guilty plea is made of the

 defendant's own free   will   and that the defendant is, in fact, guilty.

 11. CONSEOUENCES OF POST-PLEA MISCONDUCT:

        After pleading guilty and before sentencing, if defendant commits any crime, other than

 minor traffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement. The Govemment may also, in

 its discretion, proceed with this agreement and may advocate for any sentencing position

 supported by the facts, including but not limited to obstruction ofjustice and denial      of

 acceptance of responsibility.

 12. NO RIGHT TO WITHDRAW GUILTY PLEA:

        Pursuant to Rule       1I   (c) and (d), Federal Rules of Criminal Procedure, the defendant

 understands that there   will      be no right to withdraw the plea entered under this agreement, except

 where the Court rejects those portions of the plea agreement which deal with charges the

 government agrees to dismiss or not to bring, or except pursuant to the provisions of Fed. R.

 Crim. P. l1(c)(l)(C) as described herein.




                                                        16
Case: 4:18-cr-00332-RLW Doc. #: 183 Filed: 06/17/21 Page: 17 of 17 PageID #: 512




    sltr lr,                                                                        S. t-,*l   .

         Date                             SIRENA MILLER                  #55374MO
                                          Assistant United States Attorney


3-/Y-,AoAl
         Date                             WILLIAM PETER



3    (
                                          MELISSA
                                          Attomey for




                                     t7
